Citation Nr: 1452941	
Decision Date: 12/02/14    Archive Date: 12/10/14

DOCKET NO.  12-13 052	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for Type II diabetes mellitus, to include as due to herbicide exposure.

2.  Entitlement to service connection for malignant melanoma, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Reeder, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1966 to November 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In September 2013 the Veteran testified at a Video Conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The Board notes that, in addition to the paper claims file, there is a paperless, electronic claims file associated with the Veteran's claim.  Any future development or adjudication of the Veteran's case should take into account both the paper and electronic files.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is necessary prior to appellate review.

The Veteran is seeking service connection for Type II diabetes mellitus, and his exposure to Agent Orange in the Republic of Vietnam has been conceded.  However, it is not clear from the evidence of record, including an opinion submitted by the Veteran's private physician in September 2013, whether a diagnosis of diabetes mellitus is confirmed.  On remand, therefore, VA should attempt to obtain any relevant treatment records from the Veteran's private physician, and the Veteran should be afforded a VA examination to determine whether he currently has Type II diabetes mellitus. 

Turning to his claim for service connection for malignant melanoma, the Veteran has reported undergoing surgery in 1994 for removal of a malignant lesion on his chest, and has reported having several additional lesions removed since that time.  As records of these procedures or of any other treatment for melanoma are not associated with the claims file, VA should attempt to obtain such records on remand.  

Any outstanding, relevant VA treatment records should also be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide a completed release form for Oliver Springs Family Physicians in Oliver Springs, Tennessee, where he reports receiving ongoing treatment for diabetes.  In addition, ask him to provide completed release forms for all medical care providers who have treated him for malignant melanoma since 1994, including Tennova Healthcare, formerly Mercy Medical Center St. Mary's in Knoxville, Tennessee, where he reports having surgery in 1994.  If the necessary releases are received, the AOJ should then request all relevant records.  In addition, update the file with any relevant VA treatment records dated since June 2011.  If any requested records are not available, the claims file should be annotated as such and the Veteran notified of such.

2.  After the above has been completed to the extent possible, schedule the Veteran for a VA diabetes examination to determine whether he currently suffers from Type II diabetes mellitus.  All necessary tests and studies are to be performed.

3.  After completing the requested actions, and any additional action deemed warranted, the AOJ should readjudicate the claims on appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



